Exhibit 10.3(f)

Execution Copy

SIXTH AMENDMENT TO CREDIT AGREEMENT

THIS SIXTH AMENDMENT TO CREDIT AGREEMENT, dated as of August 31, 2010 (this
“Amendment” or this “Sixth Amendment”), among Mitel Networks, Inc. (“MNI”),
Mitel US Holdings, Inc. (“Holdings”), Mitel (Delaware), Inc. (formerly known as
Inter-Tel (Delaware), Incorporated) (together with MM and Holdings, each, a
“U.S. Borrower” and collectively, the “U.S. Borrowers”), Mitel Networks
Corporation (the “Canadian Borrower” and together with the U.S. Borrowers, each
a “Borrower” and collectively, the “Borrowers”), the various financial
institutions and other Persons (including Canadian Facility Lenders acting
through their U.S. branches, agencies or Affiliates (each as defined in the
Credit Agreement referred to below)) listed on the signature pages hereof (each
a “Lender” and collectively, the “Lenders”), and Wilmington Trust FSB (as
successor in interest to Morgan Stanley Senior Funding, Inc.), as the U.S.
Administrative Agent (in such capacity, the “U.S. Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders, the U.S. Administrative Agent, Wilmington
Trust FSB, as the Collateral Agent (in such capacity, the “Collateral Agent”),
Wilmington Trust FSB, as Canadian Administrative Agent (in such capacity, the
“Canadian Administrative Agent”), among others, are all parties to the First
Lien Credit Agreement, dated as of August 16, 2007 (as amended or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”, and as
amended by this Amendment and as further amended or otherwise modified from time
to time, the “Credit Agreement”);

WHEREAS, the Borrowers have requested that the Lenders amend certain provisions
of the Existing Credit Agreement, including to permit cash proceeds received
under the employee stock option plans described on Annex I hereto (the “Employee
Stock Option Plans”) to be applied as prepayments of Loans on a quarterly basis
and the Required Lenders are willing to agree to such amendments, subject to the
terms and conditions contained herein;

NOW, THEREFORE, the parties hereto covenant and agree as follows:

SECTION 1.1. Defined Terms Generally. Unless otherwise defined herein,
capitalized terms used herein have the meanings provided therefore in the
Existing Credit Agreement.

SECTION 1.2. Certain Definitions. The following terms when used in this
Amendment shall have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):

“Amendment” and “Sixth Amendment” are defined in the preamble.

“Borrower” is defined in the preamble.

“Credit Agreement” is defined in the first recital.

“Existing Credit Agreement” is defined in the first recital.

“Sixth Amendment Effective Date” is defined in Article III.



--------------------------------------------------------------------------------

ARTICLE II

AMENDMENTS TO EXISTING CREDIT AGREEMENT

SECTION 2.1. The Existing Credit Agreement is hereby amended as follows:

SECTION 2.1.1. Section 1.1 of the Existing Credit Agreement is hereby amended by
inserting the following definitions in the appropriate alphabetical order:

“Employee Stock Option Plans” means the plans offered by the Parent to its
employees, officers, directors and consultants pursuant to which such employees,
officers, directors and consultants have the option to purchase Capital
Securities of the Parent, all as described in Annex I to the Sixth Amendment.

“Sixth Amendment” means the Sixth Amendment to the Credit Agreement, dated as of
August 31, 2010, among the Borrowers and the Lenders party thereto.

“Sixth Amendment Effective Date” means the Sixth Amendment Effective Date as
that term is defined in the Sixth Amendment.

SECTION 2.1.2. Clause (d) of Section 3.1.1 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

“(d) concurrently with the receipt by the Parent or any of its Subsidiaries of
any Net Equity Proceeds or Net Debt Proceeds, the Borrowers shall make, or cause
to be made, a mandatory prepayment of the Loans in an amount equal to 40% of
such Net Equity Proceeds (provided that such percentage shall be reduced to 0%
if the Leverage Ratio set forth in the Compliance Certificate delivered pursuant
to clause (c) of Section 7.1.1 by the Parent to the Administrative Agents
immediately preceding the event giving rise to the Net Equity Proceeds was less
than 3.00:1) and 100% of such Net Debt Proceeds provided that (x) with respect
to any Net Equity Proceeds received in respect of or related to the Employee
Stock Purchase Plan, such prepayment shall only be required to be made on the
last day of the Fiscal Quarter in which any loans made to fund purchases under
the Employee Stock Purchase Plan have been repaid to the Parent or any of its
Subsidiaries and no prepayments shall be required to be made hereunder at the
time that Capital Securities are issued in accordance with the Employee Stock
Purchase Plan; and (y) with respect to any Net Equity Proceeds received by the
Parent or any of its Subsidiaries in any Fiscal Quarter in respect of or related
to the Employee Stock Option Plans, such prepayment shall only be required to be
made on the earlier of (i) the day that is 30 days after the last day of such
Fiscal Quarter; and (ii) the day that is 5 Business Days after the total
aggregate of such Net Equity Proceeds received in such Fiscal Quarter exceeds
$1,000,000, or the Canadian Dollar Equivalent thereof, and no prepayments shall
be required to be made hereunder at the time that Capital Securities are
purchased in accordance with the Employee Stock Option Plans. Once a mandatory
prepayment has been made pursuant to part (y)(ii) above in any Fiscal Quarter
then such Net Equity Proceeds shall no longer be considered when determining if
additional

 

2



--------------------------------------------------------------------------------

mandatory prepayments are required to be made in accordance with part (y)(ii)
above for the remainder of such Fiscal Quarter.

ARTICLE III

CONDITIONS TO EFFECTIVENESS

SECTION 3.1. Conditions to Effectiveness. This Amendment shall become effective
upon the prior or simultaneous satisfaction of each of the following conditions
in a manner reasonably satisfactory to the Administrative Agent (the date when
all such conditions are so satisfied being the “Sixth Amendment Effective
Date”):

SECTION 3.1.1. Counterparts. The Administrative Agent shall have received
counterparts to this Amendment, executed by the Borrowers and the Required
Lenders.

SECTION 3.1.2. Certificate of Authorized Officer. The Borrowers shall have
delivered certificates of Authorized Officers, solely in their capacity as
Authorized Officers of the Borrowers, certifying that, both immediately before
and after giving effect to the this Amendment on the Sixth Amendment Effective
Date, the statements set forth in Article IV hereof are true and correct.

SECTION 3.1.3. Obligor Acknowledgment and Consent. The Parent and each Obligor
(other than the Borrowers) shall execute and deliver an Acknowledgment and
Consent in substantially the form of Annex II hereto.

SECTION 3.1.4. Legal Matters. All legal matters incident to this Amendment shall
be satisfactory to the U.S. Administrative Agent and its counsel.

SECTION 3.1.5. Payment of Expenses. The Borrowers shall have paid all reasonable
fees, costs and expenses of the Agents in connection with the preparation,
execution and delivery of this Amendment and the administration of the Credit
Agreement, including without limitation, the reasonable fees and disbursements
of counsel to the Administrative Agent.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Lenders to enter into this Amendment, the Borrowers represent and
warrant to the Lenders as set forth below:

SECTION 4.1. Representations and Warranties, No Event of Default. The
representations and warranties contained herein, in Article VI of the Credit
Agreement and in each other Loan Document, certificate or other writing
delivered by or on behalf of any Obligor to any Secured Party on or prior to the
Sixth Amendment Effective Date are true and correct in all material respects on
and as of such date as though made on and as of such date (except that any
representation and warranty expressly made as of a specific date shall be true
and correct only as of such specific date), and no Default or Event of Default
shall have occurred, assuming effectiveness of this Amendment, and be continuing
on the Sixth Amendment Effective Date or would result from this Amendment
becoming effective in accordance with its terms.

 

3



--------------------------------------------------------------------------------

SECTION 4.2. Due Authorization, Non-Contravention, etc. The execution, delivery
and performance by each Obligor of this Amendment, the Credit Agreement as
amended hereby and each Loan Document executed or to be executed by it are in
each case within such Person’s powers, have been duly authorized by all
necessary action, and do not (a) contravene any (i) Obligor’s Organic Documents,
(ii) court decree or order binding on or affecting any Obligor or (iii) law or
governmental regulation binding on or affecting any Obligor; or (b) result in
(i) or require the creation or imposition of any Lien on any Obligor’s
properties (except as permitted by the Credit Agreement) or (ii) a default under
any material contractual restriction binding on or affecting any Obligor.

SECTION 4.3. Government Approval. Regulation, etc. No authorization or approval
or other action by, and no notice to or filing with, any Governmental Authority
or other Person (other than those that have been, or on the Sixth Amendment
Effective Date will be, duly obtained or made and which are, or on the Sixth
Amendment Effective Date will be, in full force and effect) is required for the
consummation of this Amendment or the Credit Agreement as amended hereby or the
due execution, delivery or performance by any Obligor of this Amendment, the
Credit Agreement as amended hereby or any Loan Document to which it is a party.

SECTION 4.4. Validity, etc. This Amendment, the Credit Agreement (as amended
hereby) and each Loan Document to which any Obligor is a party constitutes the
legal, valid and binding obligations of such Obligor, enforceable against such
Obligor in accordance with their respective terms (except, in any case, as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally and by
principles of equity).

ARTICLE V

CONTINUED EFFECTIVENESS OF CREDIT AGREEMENT

SECTION 5.1. Continued Effectiveness of Credit Agreement. Each Borrower hereby
(a) confirms and agrees that each Loan Document to which it is a party is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects except that on and after the Sixth Amendment Effective
Date all references in any such Loan Document to the “Credit Agreement,”
“thereto,” “thereof,” “thereunder” or words of like import referring to the
Credit Agreement shall mean the Credit Agreement as amended by this Amendment,
and (b) confirms and agrees that to the extent that any such Loan Document
purports to assign or pledge to the Collateral Agent, or grant to the Collateral
Agent, a Lien on any collateral as security for the Obligations of the Borrowers
from time to time existing in respect of the Credit Agreement and the Loan
Documents, such pledge, assignment and/or grant of a Lien is ratified and
confirmed in all respects.

ARTICLE VI

MISCELLANEOUS

SECTION 6.1. Counterparts. This Amendment may be executed by the parties hereto
in several counterparts, each of which when executed and delivered shall be an
original and all of which shall constitute together one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile (or other electronic transmission) shall be effective as delivery of a
manually executed counterpart of this Amendment.

 

4



--------------------------------------------------------------------------------

SECTION 6.2. Cross-References. References in this Amendment to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Amendment.

SECTION 6.3. Governing Law. This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of New York.

SECTION 6.4. Loan Document Pursuant to Credit Agreement. This Amendment
constitutes a “Loan Document” under the Credit Agreement. Accordingly, it shall
be an Event of Default under the Credit Agreement if (a) any representation or
warranty made by an Obligor under or in connection with this Amendment shall
have been untrue, false or misleading in any material respect when made, or
(b) an Obligor shall fail to perform or observe any term, covenant or agreement
contained in this Amendment.

SECTION 6.5. No Waiver. Except as expressly set forth herein, this Amendment is
not, and shall not be deemed to be, a waiver of or consent to any Event of
Default, event with which the giving of notice or lapse of time or both may
result in an Event of Default, or other non-compliance now existing or hereafter
arising under the Credit Agreement and the other Loan Documents.

SECTION 6.6. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

SECTION 6.7. Fees and Expenses. The Borrowers shall pay on demand all
out-of-pocket costs and expenses of the Agents in connection with the
preparation, execution and delivery of this Amendment, including without
limitation, the reasonable fees and expenses and other reasonable charges of
legal counsel to the Agents.

SECTION 6.8. WAIVER OF JURY TRIAL. EACH ADMINISTRATIVE AGENT, EACH LENDER, EACH
ISSUER AND EACH BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, EACH LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF SUCH ADMINISTRATIVE
AGENT, SUCH LENDER, SUCH ISSUER OR SUCH BORROWER IN CONNECTION THEREWITH. EACH
BORROWER ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN
DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR EACH ADMINISTRATIVE AGENT, EACH LENDER AND EACH ISSUER ENTERING
INTO THE LOAN DOCUMENTS. EACH PARTY HERETO CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Sixth
Amendment as of the date first above written.

 

MITEL NETWORKS CORPORATION By:  

LOGO [g202639ex10-3fp23.jpg]

  Name: Douglas McCarthy   Title: VP FINANCE & TREASURER MITEL NETWORKS, INC.
By:  

LOGO [g202639ex10-3fp24.jpg]

  Name: Douglas McCarthy   Title: VICE PRESIDENT MITEL US HOLDINGS, INC. By:  

LOGO [g202639ex10-3fp6a.jpg]

  Name: Douglas McCarthy   Title: TREASURER MITEL (DELAWARE), INC. By:  

LOGO [g202639ex10-3fp6d.jpg]

  Name: Steven E. Spooner   Title:

 

6



--------------------------------------------------------------------------------

WILMINGTON TRUST FSB, as the U.S. Administrative Agent and a Lender By:  

LOGO [g202639ex10-3fp7.jpg]

  Name: James A. Hanley   Title: Vice President

 

7



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.   By:  

LOGO [g202639ex10-3fp8.jpg]

    Name: STEPHEN B. KING     Title: VP

 

8



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. By:  

LOGO [g202639ex10-3fp9.jpg]

  Name: STEPHEN B. KING   Title: Authorized Signatory

 

9



--------------------------------------------------------------------------------

SPECIAL VALUE CONTINUATION PARTNERS, LP, as a Lender By:  
TENNENBAUM CAPITAL PARTNERS, LLC Its:   Investment Manager By:  

LOGO [g202639ex10-3fp10a.jpg]

Name:   Rajneesh Vig Title:   Partner SPECIAL VALUE OPPORTUNITIES FUND, LLC, as
a Lender By:   TENNENBAUM CAPITAL PARTNERS, LLC Its:   Investment Manager By:  

LOGO [g202639ex10-3fp10b.jpg]

Name:   Rajneesh Vig Title:   Partner SPECIAL VALUE EXPANSION FUND, LLC, as a
Lender By:   TENNENBAUM CAPITAL PARTNERS, LLC Its:   Investment Manager By:  

LOGO [g202639ex10-3fp10c.jpg]

Name:   Rajneesh Vig Title:   Partner TENNENBAUM OPPORTUNITIES PARTNERS V, LP,
as a Lender By:   TENNENBAUM CAPITAL PARTNERS, LLC Its:   Investment Manager By:
 

LOGO [g202639ex10-3fp10d.jpg]

Name:   Rajneesh Vig Title:   Partner



--------------------------------------------------------------------------------

TENNENBAUM MULTI-STRATEGY MASTER FUND, as a Lender By:  
TENNENBAUM CAPITAL PARTNERS, LLC Its:   Investment Advisor By:  

LOGO [g202639ex10-3fp11.jpg]

Name:   Eric Pagel Title:   Partner



--------------------------------------------------------------------------------

ANNEX I

EMPLOYEE STOCK OPTION PLANS

1. There are currently two Employee Stock Option Plans in effect for the Parent
and its Subsidiaries, the 2001 Stock Option Plan and the 2006 Equity Incentive
Plan.

2. The 2001 Stock Option Plan provides for the grant of options to acquire
common shares of the Parent to certain employees, directors and consultants of
the Parent and its Subsidiaries and has been in effect since March 2001. As of
June 30, 2010 there were options to acquire 906,629 common shares granted under
the 2001 Stock Option Plan.

2. The 2001 Stock Option Plan provides that, unless otherwise determined by the
compensation committee, one-quarter of the common shares that an option holder
is entitled to purchase become eligible for purchase on each of the first,
second, third and fourth anniversaries of the date of grant, and that options
expire on the fifth anniversary of the date of grant.

3. No new options will be granted under the 2001 Stock Option Plan and all
future equity awards will be granted under the 2006 Equity Incentive Plan. All
existing options that have been previously granted under the 2001 Stock Option
Plan will continue to be governed under that plan until exercise, termination or
expiry.

4. The 2006 Equity Incentive Plan provides for the grant of options to acquire
common shares of the Parent to certain employees, directors and consultants of
the Parent and its Subsidiaries and has been in effect since on or about
September 7, 2006. As of June 30, 2010 options to acquire 1,720,222 common
shares were issued and outstanding under the 2006 Equity Incentive Plan.

5. The 2006 Equity Incentive Plan provides that, unless otherwise determined by
the compensation committee, one-quarter of the common shares that an option
holder is entitled to purchase become eligible for purchase on each of the
first, second, third and fourth anniversaries of the date of grant, and that
options expire on the fifth anniversary of the date of grant. The 2006 Equity
Incentive Plan was amended on March 5, 2010 such that, unless otherwise
determined by the compensation committee, any options granted after that date
will vest as to one-sixteenth of the common shares that an option holder is
entitled to purchase on the date which is three months after the date of grant
and on each subsequent quarter, and that options expire on the seventh
anniversary of the date of grant. The 2006 Equity Incentive Plan provides that
in no event may an option remain exercisable beyond the tenth anniversary of the
date of grant.

4. The aggregate number of common shares that may be issued under the 2001 Stock
Option Plan and the 2006 Equity Incentive Plan is 5,600,000 common shares
provided that an additional number of common shares of up to three percent of
the number of common shares then outstanding may be added to such initial
maximum each year for three years in the discretion of the compensation
committee. As of June 30, 2010 options to acquire 2,626,851 common shares were
issued and outstanding under the 2006 Equity Incentive Plan and the 2001 Stock
Option Plan.

 

1



--------------------------------------------------------------------------------

ANNEX II

ACKNOWLEDGEMENT AND CONSENT

Form of Acknowledgment and Consent

Reference is made to the Credit Agreement, dated as of August 16, 2007 (as
amended, supplemented, amended and restated or otherwise modified prior to the
date hereof, the “Existing Credit Agreement”), among Mitel Networks, Inc.
(“MNI”), Mitel US Holdings, Inc. (“Holdings”), and Mitel (Delaware), Inc.
(formerly known as Inter-Tel (Delaware), Incorporated) (“MDI”, and together with
MM, and Holdings, each, a “U.S. Borrower” and collectively, the “U.S.
Borrowers”), Mitel Networks Corporation (the “Canadian Borrower” and together
with the U.S. Borrowers, each a “Borrower” and collectively, the “Borrowers”),
the various financial institutions and other Persons (including Canadian
Facility Lenders acting through their U.S. branches, agencies or Affiliates)
listed on the signature pages hereof (each a “Lender” and collectively, the
“Lenders”), Wilmington Trust FSB, as the U.S. Administrative Agent, the Canadian
Administrative Agent and the Collateral Agent thereunder (as successor in
interest to Morgan Stanley Senior Funding, Inc., Morgan Stanley Senior Funding
(Nova Scotia) Co. and Morgan Stanley & Co. Incorporated), and the other agents
party thereto, and (ii) the Sixth Amendment to Credit Agreement, dated as of
August 31, 2010 (the “Sixth Amendment”; the Existing Credit Agreement as
subsequently amended or otherwise modified, including pursuant to the Sixth
Amendment, being herein referred to as the “Credit Agreement”). Unless otherwise
defined herein, capitalized terms used herein shall have the same meanings given
thereto in the Credit Agreement.

Each of the undersigned hereby certifies, represents and warrants as follows:

(a) It is a Guarantor and a party to one or more Loan Documents.

(b) It acknowledges and consents to the terms of, and the execution, delivery
and performance by the Borrowers of, the Sixth Amendment.

(c) It hereby reaffirms, as of the Sixth Amendment Effective Date, that
immediately after giving effect to the Sixth Amendment, each of the following
remain in full force and effect: (i) the covenants and agreements made by it and
contained in each Loan Document to which it is a party, (ii) with respect to the
Guaranty to which it is party, its guarantee of payment of the Obligations
pursuant to the terms of such Guaranty, and (iii) with respect to each Security
Agreement, Mortgage or any other security or collateral document to which it is
a party, its pledges and other grants of Liens in respect of the Obligations
pursuant to the terms of any such Loan Document.

(d) It hereby represents and warrants, as of the Sixth Amendment Effective Date,
that immediately after giving effect to the Sixth Amendment, each Loan Document
to which it is a party continues to be a legal, valid and binding obligation of
such Guarantor, enforceable against such party in accordance with its terms
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

(e) It hereby represents and warrants, as of the Sixth Amendment Effective Date,
that both before and after giving effect to the Sixth Amendment, the
representations and warranties set forth in

 

1



--------------------------------------------------------------------------------

each Loan Document to which it is a party are, in each case, true and correct
(i) in the case of representations and warranties not qualified by references to
“materiality” or a Material Adverse Effect, in all material respects and
(ii) otherwise, in all respects, in each case with the same effect as if then
made (unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Acknowledgment and Consent as of the — day of —, 2010.

 

[NAME OF GUARANTOR] By:  

 

Name:  

Title:  

 

3



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT AND CONSENT

Reference is made to the Credit Agreement, dated as of August 16, 2007 (as
amended, supplemented, amended and restated or otherwise modified prior to the
date hereof, the “Existing Credit Agreement”), among Mitel Networks, Inc.
(“MNI”), Mitel US Holdings, Inc. (“Holdings”), and Mitel (Delaware), Inc.
(formerly known as Inter-Tel (Delaware), Incorporated) (“MDI”, and together with
MNI, and Holdings, each, a “U.S. Borrower” and collectively, the “U.S.
Borrowers”), Mitel Networks Corporation (the “Canadian Borrower” and together
with the U.S. Borrowers, each a “Borrower” and collectively, the “Borrowers”),
the various financial institutions and other Persons (including Canadian
Facility Lenders acting through their U.S. branches, agencies or Affiliates)
listed on the signature pages hereof (each a “Lender” and collectively, the
“Lenders”), Wilmington Trust FSB, as the U.S. Administrative Agent, the Canadian
Administrative Agent and the Collateral Agent thereunder (as successor in
interest to Morgan Stanley Senior Funding, Inc., Morgan Stanley Senior Funding
(Nova Scotia) Co. and Morgan Stanley & Co. Incorporated), and the other agents
party thereto, and (ii) the Sixth Amendment to Credit Agreement, dated as of
August 31, 2010 (the “Sixth Amendment”; the Existing Credit Agreement as
subsequently amended or otherwise modified, including pursuant to the Sixth
Amendment, being herein referred to as the “Credit Agreement”). Unless otherwise
defined herein, capitalized terms used herein shall have the same meanings given
thereto in the Credit Agreement.

Each of the undersigned hereby certifies, represents and warrants as follows:

(a) It is a Guarantor and a party to one or more Loan Documents.

(b) It acknowledges and consents to the terms of, and the execution, delivery
and performance by the Borrowers of, the Sixth Amendment.

(c) It hereby reaffirms, as of the Sixth Amendment Effective Date, that
immediately after giving effect to the Sixth Amendment, each of the following
remain in full force and effect: (i) the covenants and agreements made by it and
contained in each Loan Document to which it is a party, (ii) with respect to the
Guaranty to which it is party, its guarantee of payment of the Obligations
pursuant to the terms of such Guaranty, and (iii) with respect to each Security
Agreement, Mortgage or any other security or collateral document to which it is
a party, its pledges and other grants of Liens in respect of the Obligations
pursuant to the terms of any such Loan Document.

(d) It hereby represents and warrants, as of the Sixth Amendment Effective Date,
that immediately after giving effect to the Sixth Amendment, each Loan Document
to which it is a party continues to be a legal, valid and binding obligation of
such Guarantor, enforceable against such party in accordance with its terms
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

(e) It hereby represents and warrants, as of the Sixth Amendment Effective Date,
that both before and after giving effect to the Sixth Amendment, the
representations and warranties set forth in each Loan Document to which it is a
party are, in each case, true and correct (i) in the case of

 

1



--------------------------------------------------------------------------------

representations and warranties not qualified by references to “materiality” or a
Material Adverse Effect, in all material respects and (ii) otherwise, in all
respects, in each case with the same effect as if then made (unless stated to
relate solely to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date).

[Signature pages follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Acknowledgement and Consent as of the 31st day of August, 2010.

 

MITEL NETWORKS LIMITED By:  

LOGO [g202639ex10-3fp18a.jpg]

  Name: Steven E. Spooner   Title: MITEL NETWORKS HOLDINGS LIMITED By:  

LOGO [g202639ex10-3fp18b.jpg]

  Name: Steven E. Spooner   Title: INTER-TEL EUROPE LIMITED By:  

LOGO [g202639ex10-3fp18c.jpg]

  Name: Steven E. Spooner   Title: SWAN SOLUTIONS LIMITED By:  

LOGO [g202639ex10-3fp18d.jpg]

  Name: Steven E. Spooner   Title:

 

[ACKNOWLEDGEMENT – SIXTH AMENDMENT TO FIRST LIEN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Acknowledgement and Consent as of the 31st day of August, 2010.

 

MITEL NETSOLUTIONS, INC. By:  

LOGO [g202639ex10-3fp20b.jpg]

  Name: Steven E. Spooner   Title: MITEL TECHNOLOGIES, INC. By:  

LOGO [g202639ex10-3fp22.jpg]

  Name: Steven E. Spooner   Title: MITEL LEASING, INC, By:  

LOGO [g202639ex10-3fp21.jpg]

  Name:  Douglas McCarthy   Title:    Director

 

[ACKNOWLEDGEMENT – SIXTH AMENDMENT TO FIRST LIEN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Acknowledgement and Consent as of the 31st day of August, 2010.

 

INTER-TEL LAKE LIMITED By:  

LOGO [g202639ex10-3fp20a.jpg]

  Name: Steven E. Spooner   Title: LAKE COMMUNICATIONS LIMITED By:  

LOGO [g202639ex10-3fp20b.jpg]

  Name: Steven E. Spooner   Title:

 

[ACKNOWLEDGEMENT – SIXTH AMENDMENT TO FIRST LIEN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHORIZED OFFICER

Reference is made to the Sixth Amendment to the First Lien Credit Agreement,
dated as of August 31, 2010 (the “Amendment” or the “Sixth Amendment”), among
Mitel Networks, Inc. (“MNI”), Mitel US Holdings, Inc. (“Holdings”), Mitel
(Delaware), Inc. (together with MNI and Holdings, each, a “U.S. Borrower” and
collectively, the “U.S. Borrowers”) and Mitel Networks Corporation (the
“Canadian Borrower” and together with the U.S. Borrowers, each a “Borrower” and
collectively, the “Borrowers”), certain of the Lenders and Wilmington Trust FSB,
as U.S. Administrative Agent. Unless otherwise defined herein, terms used herein
have the meanings provided in the Sixth Amendment.

The undersigned hereby certifies solely in his or her capacity as an Authorized
Officer (as defined in the Credit Agreement) of MNI and not in his or her
individual capacity, that, both immediately before and after giving effect to
the Sixth Amendment on the Sixth Amendment Effective Date that the statements
set forth in Article IV of the Sixth Amendment are true and correct.

IN WITNESS WHEREOF, each of the undersigned has caused this Certificate to be
executed and delivered as of the date first written above.

 

LOGO [g202639ex10-3fp21.jpg]

Authorized Officer of Mitel Networks, Inc.



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHORIZED OFFICER

Reference is made to the Sixth Amendment to the First Lien Credit Agreement,
dated as of August 31, 2010 (the “Amendment” or the “Sixth Amendment”), among
Mitel Networks, Inc. (“MNI”). Mitel US Holdings, Inc. (“Holdings”). Mitel
(Delaware), Inc. (together with MNI and Holdings, each, a “U.S. Borrower” and
collectively, the “U.S. Borrowers”) and Mitel Networks Corporation (the
“Canadian Borrower” and together with the U.S. Borrowers, each a “Borrower” and
collectively, the “Borrowers”), certain of the Lenders and Wilmington Trust FSB,
as U.S. Administrative Agent. Unless otherwise defined herein, terms used herein
have the meanings provided in the Sixth Amendment.

The undersigned hereby certifies solely in his or her capacity as an Authorized
Officer (as defined in the Credit Agreement) of Mitel (Delaware), Inc. and not
in his or her individual capacity, that, both immediately before and after
giving effect to the Sixth Amendment on the Sixth Amendment Effective Date that
the statements set forth in Article IV of the Sixth Amendment are true and
correct.

IN WITNESS WHEREOF, each of the undersigned has caused this Certificate to be
executed and delivered as of the date first written above.

 

LOGO [g202639ex10-3fp6d.jpg]

Authorized Officer of Mitel (Delaware), Inc.



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHORIZED OFFICER

Reference is made to the Sixth Amendment to the First Lien Credit Agreement,
dated as of August 31, 2010 (the “Amendment” or the “Sixth Amendment”), among
Mitel Networks, Inc. (“MNI”), Mitel US Holdings, Inc. (“Holdings”). Mitel
(Delaware), Inc. (together with MNI and Holdings, each, a “U.S. Borrower” and
collectively, the “U.S. Borrowers”) and Mitel Networks Corporation (the
“Canadian Borrower” and together with the U.S. Borrowers, each a “Borrower” and
collectively, the “Borrowers”), certain of the Lenders and Wilmington Trust FSB,
as U.S. Administrative Agent (in such capacity, the “US. Administrative Agent”).
Unless otherwise defined herein, terms used herein have the meanings provided in
the Sixth Amendment.

The undersigned hereby certifies solely in his or her capacity as an Authorized
Officer (as defined in the Credit Agreement) of Holdings and not in his or her
individual capacity, that, both immediately before and after giving effect to
the Sixth Amendment on the Sixth Amendment Effective Date that the statements
set forth in Article IV of the Sixth Amendment are true and correct.

IN WITNESS WHEREOF, each of the undersigned has caused this Certificate to be
executed and delivered as of the date first written above.

 

LOGO [g202639ex10-3fp23.jpg]

Authorized Officer of Mitel US Holdings, Inc.



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHORIZED OFFICER

Reference is made to the Sixth Amendment to the First Lien Credit Agreement,
dated as of August 31, 2010 (the “Amendment” or the “Sixth Amendment”), among
Mitel Networks, Inc. (“MNI”), Mitel US Holdings, Inc. (“Holdings”), Mitel
(Delaware), Inc. (together with MNI and Holdings, each, a “U.S. Borrower” and
collectively, the “U.S. Borrowers”) and Mitel Networks Corporation (the
“Canadian Borrower” and together with the U.S. Borrowers, each a “Borrower” and
collectively, the “Borrowers”), certain of the Lenders and Wilmington Trust FSB,
as U.S. Administrative Agent. Unless otherwise defined herein, terms used herein
have the meanings provided in the Sixth Amendment.

The undersigned hereby certifies solely in his or her capacity as an Authorized
Officer (as defined in the Credit Agreement) of Mitel Networks Corporation and
not in his or her individual capacity, that, both immediately before and after
giving effect to the Sixth Amendment on the Sixth Amendment Effective Date that
the statements set forth in Article IV of the Sixth Amendment are true and
correct.

IN WITNESS WHEREOF, each of the undersigned has caused this Certificate to be
executed and delivered as of the date first written above.

 

LOGO [g202639ex10-3fp24.jpg]

Authorized Officer of Mitel Networks Corporation